Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-19-2008

USA v. Lora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3297




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Lora" (2008). 2008 Decisions. Paper 212.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/212


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 07-3297
                                      ___________


                           UNITED STATES OF AMERICA

                                           v.

                                     EDDY LORA

                                                 Appellant

                                      ___________


                    On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Criminal No. 1:06-cr-00126)
                   District Judge: The Honorable Joseph J. Farnan, Jr.

                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2008

             BEFORE: McKEE, NYGAARD, and SILER,* Circuit Judges.


                          (Opinion Filed November 19, 2008)

                                      ___________



        *The Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States
Court of Appeals for the Sixth Circuit, sitting by designation.
                               OPINION OF THE COURT
                                    ___________


SILER, Circuit Judge.

       Appellant, Eddy Lora, entered into a plea agreement with the Government,

whereby he agreed to plead guilty to illegal re-entry after deportation. The District Court

sentenced him to 52 months’ incarceration, a three-year term of supervised release upon

release from the custody of the Bureau of Prisons, and a special assessment of $100. We

will affirm.

       Because we write exclusively for the parties who are familiar with the facts and the

proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386
U.S. 738 (1967), Lora’s appointed counsel has examined the record, concluded that there

are no non-frivolous issues for review, and has requested permission to withdraw.

       We, too, have thoroughly examined the record and can find no non-frivolous

issues to be raised in this appeal. Hence, we will affirm the judgment of the District

Court and grant counsel’s motion to withdraw.